Exhibit 10.1

RAINMAKER SYSTEMS, INC.

3,675,182 Shares of Common Stock, par value $0.001 per share

and Warrants to Purchase up to 1,470,078 shares of Common Stock

PLACEMENT AGENT AGREEMENT

June 22, 2011

Merriman Capital, Inc.

135 East 57th Street

24th Floor

New York, New York 10022

Dear Sir or Madam:

Rainmaker Systems, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell up to 3,675,182 shares of common stock, par value $0.001 per
share (the “Common Stock”) and warrants (the “Warrants”) to purchase up to
1,470,078 shares of Common Stock (collectively, the “Offered Securities”) to one
or more investors (collectively, the “Investors”). The Offered Securities are
described more fully in the Registration Statement (as hereinafter defined).

The Company hereby confirms its agreement with Merriman Capital, Inc. (the
“Placement Agent”) as set forth below.

1. Agreement to Act as Placement Agent. On the basis of the representations,
warranties and agreements of the Company herein contained and subject to all the
terms and conditions of this Agreement, the Placement Agent agrees to act as the
Company’s placement agent in connection with the issuance and sale, on a best
efforts basis, by the Company of the Offered Securities to the Investors. The
Placement Agent shall use commercially reasonable efforts to assist the Company
in obtaining performance by each Investor whose offer to purchase Offered
Securities has been solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not have any liability to the Company in
the event any such purchase is not consummated for any reason.

(a) The Company shall pay to the Placement Agent a cash fee (the “Placement
Fee”) equal to 6.5% of the gross proceeds received by the Company from the sale
of the Offered Securities as set forth on the cover page of the Prospectus (as
hereinafter defined), less a credit of $25,000 representing a portion of the
$35,000 cash advance previously paid by the Company to the Placement Agent. To
the extent that this agreement is terminated, such advance will be returned to
the Company to the extent of out-of-pocket expenses not actually incurred by the
Placement Agent. Payment of the Placement Fee with respect to the Common Stock
will be paid at the Closing (as defined below) and payment of the Placement Fee
with respect to the Warrants will be paid as soon as practicable following the
exercise of the Warrants. The Placement Agent may, in its discretion, retain
other brokers or dealers who are members of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) to act as selected dealers or subagents on such
Placement Agent’s behalf in connection with the offering of the Offered
Securities, payment to whom shall be solely the responsibility of the Placement
Agent retaining such selected dealer or subagent.



--------------------------------------------------------------------------------

(b) The Company shall issue and sell to the Placement Agent (and/or its
designees) on the Closing Date a warrant (“Placement Agent Warrant”) for the
purchase of an aggregate number of shares of Common Stock equal to 3% of the
number of shares of Common Stock purchased at the Closing, having an exercise
price per share equal to 100% of the public offering price per share of Common
Stock at the offering. The Placement Agent Warrant in the form attached hereto
as Exhibit A shall be exercisable, in whole or in part, commencing on a date
which is 181 days from the Effective Date and expiring on the five-year
anniversary of the Effective Date. The Placement Agent understands and agrees
that there are significant restrictions pursuant to FINRA Rule 5110 against
transferring the Placement Agent Warrant and the underlying shares of Common
Stock during the first 180 days after the Effective Date and by its acceptance
thereof shall agree that it will not sell, transfer, assign, pledge or
hypothecate the Placement Agent Warrant, or any portion thereof, or be the
subject of any hedging, short sale, derivative, put or call transaction that
would result in the effective economic disposition of such securities for a
period of 180 days following the Effective Date to anyone other than (i) a
selected dealer in connection with the Offering, or (ii) a bona fide officer or
partner of the Placement Agent or of any such selected dealer; and only if any
such transferee agrees to the foregoing lock-up restrictions.

(c) Delivery for the Placement Agent Warrant shall be made on the Closing Date
[and shall be issued in the name or names and in such authorized denominations
as the Placement Agent may request].

2. Delivery and Payment. The closing (the “Closing”) of the sale of the Offered
Securities shall take place at the office of Kramer Levin Naftalis & Frankel LLP
at 1177 Avenue of the Americas, New York, New York 10036 at 10:00 a.m., New York
City time, on June 24, 2011, or at such other time on such other date as may be
agreed upon by the Company and the Placement Agent (the “Closing Date”). All
actions taken at the Closing shall be deemed to have occurred simultaneously. On
or before the Closing Date, each Investor shall pay by wire transfer of
immediately available funds to an account specified by the Company an amount
equal to the product of (x) the number of Offered Securities such Investor has
agreed to purchase and (y) the purchase price per share as set forth on the
cover page of the Prospectus (as defined below) (the “Purchase Amount”). On the
Closing Date, the Company shall (i) deliver or cause to be delivered the Offered
Securities to the Investors, with the delivery of the Offered Securities to be
made, if possible, through the facilities of The Depository Trust Company’s DWAC
system, (ii) deliver or cause to be delivered the Warrants to the offices of
Kramer Levin Naftalis & Frankel LLP at 1177 Avenue of the Americas, New York,
New York 10036, Attention: Richard H. Gilden, Esq. and (iii) pay to the
Placement Agent the Placement Fee and the expense reimbursement to which the
Placement Agent is entitled pursuant to Section 6 hereof.

3. Representations and Warranties of the Company. The Company represents and
warrants and covenants to the Placement Agent that:

(a) The Company has prepared and filed in conformity with the requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 (File No. 333-171946), including
a base prospectus relating to the Offered Securities (the “Base Prospectus”),
and such amendments and supplements thereto as may have been required to the
date of this Agreement. The term “Registration Statement” as used in this
Agreement means the registration statement (including all exhibits, financial
schedules and all documents and information deemed to be a part of the
Registration Statement pursuant to Rule 430A of the Rules and Regulations), as
amended and/or supplemented to the date of this Agreement, including the Base
Prospectus. The Registration

 

-2-



--------------------------------------------------------------------------------

Statement is effective under the Securities Act and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the Commission and no
proceedings for that purpose have been instituted or, to the knowledge of the
Company, are threatened by the Commission. The Company, if required by the Rules
and Regulations of the Commission, will file the Prospectus (as defined below)
with the Commission pursuant to Rule 424(b) of the Rules and Regulations. The
term “Prospectus” as used in this Agreement means the prospectus, in the form in
which it is to be filed with the Commission pursuant to Rule 424(b) of the Rules
and Regulations, or, if the prospectus is not to be filed with the Commission
pursuant to Rule 424(b), the prospectus in the form included as part of the
Registration Statement as of the Effective Date, except that if any revised
prospectus or prospectus supplement shall be provided to the Placement Agent by
the Company for use in connection with the offering and sale of the Offered
Securities which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agent for such
use. Any preliminary prospectus or prospectus subject to completion included in
the Registration Statement or filed with the Commission pursuant to Rule 424 of
the Rules and Regulations is hereafter called a “Preliminary Prospectus.” Any
reference herein to the Registration Statement, any Preliminary Prospectus or
the Prospectus shall be deemed to refer to and include the documents
incorporated by reference therein pursuant to Item 12 of Form S-3 which were
filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the last to occur of the Effective Date, the date of the
Preliminary Prospectus or the date of the Prospectus, and any reference herein
to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, the Base Prospectus, any Preliminary Prospectus or the
Prospectus shall be deemed to refer to and include (i) the filing of any
document under the Exchange Act after the Effective Date, the date of the Base
Prospectus, the date of such Preliminary Prospectus or the date of the
Prospectus, as the case may be, which is incorporated by reference and (ii) any
such document so filed. If the Company has filed an abbreviated registration
statement to register additional securities pursuant to Rule 462(b) under the
Rules and Regulations (the “462(b) Registration Statement”), then any reference
herein to the Registration Statement shall also be deemed to include such 462(b)
Registration Statement.

(b) The conditions to the use of Form S-3 in connection with the offering and
sale of the Offered Securities as contemplated hereby have been satisfied. The
Registration Statement meets, and the offering and sale of the Offered
Securities as contemplated hereby complies with, in all material respects, the
requirements of Rule 415 under the Securities Act.

(c) As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) any General Use Free Writing Prospectus (as defined below) issued at
or prior to the Applicable Time and the Pricing Prospectus (as defined below)
all considered together (collectively, the “General Disclosure Package”),
(ii) any individual Limited Use Free Writing Prospectus (as defined below)
issued at or prior to the Applicable Time nor (iii) the bona fide electronic
road show (as defined in Rule 433(h)(5) of the Rules and Regulations), if any,
that has been made available without restriction to any person, when considered
together with the General Disclosure Package, included, or as of the Closing
Date will include, any untrue statement of a material fact or omitted, or as of
the Closing Date will omit, to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus or the Pricing Prospectus, in reliance upon, and
in conformity with, written information furnished to the Company by the
Placement Agent specifically for inclusion therein, which information the
parties hereto agree is limited to the Placement Agent’s information described
in Section 8(b). As used in this paragraph (c) and elsewhere in this Agreement:

(i) “Applicable Time” means 11:59 P.M. (New York City time) on the date of this
Agreement;

 

-3-



--------------------------------------------------------------------------------

(ii) “Effective Date” means any date as of which any part of the Registration
Statement became, or is deemed to have become, effective under the Securities
Act in accordance with the Rules and Regulations;

(iii) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule 1 to this Agreement.

(iv) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the Rules and Regulations relating to the
Offered Securities in the form filed or required to be filed with the Commission
or, if not required to be filed, in the form retained in the Company’s records
pursuant to Rule 433(g) of the Rules and Regulations.

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(vi) “Pricing Disclosure Materials” means, as of the Applicable Time, the Base
Prospectus, any Preliminary Prospectus, the Pricing Prospectus and the
information, if any, set forth on Schedule 2 hereto;

(vii) “Pricing Prospectus” means the Preliminary Prospectus, if any, and the
Base Prospectus, each as amended and supplemented immediately prior to the
Applicable Time, including any document incorporated by reference therein and
any prospectus supplement deemed to be a part thereof, including the final
prospectus supplement dated the date hereof.

(d) Each Preliminary Prospectus and the Prospectus when filed, if filed by
electronic transmission, pursuant to Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”) (except as may be permitted by Regulation S-T under
the Securities Act), was identical to the copy thereof delivered to the
Placement Agent for use in connection with the offer and sale of the Offered
Securities; the Registration Statement conforms, and the Prospectus and any
further amendments or supplements to the Registration Statement or the
Prospectus will conform, in all material respects to the requirements of the
Securities Act and the rules and regulations of the Commission thereunder; on
the Effective Date the Registration Statement did not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; and, when filed and on the Closing Date, the Prospectus (together
with any supplement thereto) will not include any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Company makes no representations or
warranties as to information contained in or omitted from the Registration
Statement or the Prospectus, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agent specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agent’s information described in Section 8(b).

 

-4-



--------------------------------------------------------------------------------

(e) The Registration Statement has heretofore become effective under the
Securities Act or, with respect to any registration statement to be filed to
register the offer and sale of Offered Securities pursuant to Rule 462(b) under
the Securities Act, will be filed with the Commission and become effective under
the Securities Act no later than 10:00 p.m., New York City time, on the date of
determination of the public offering price for the Offered Securities; no stop
order of the Commission preventing or suspending the use of any Prospectus, or
the effectiveness of the Registration Statement, has been issued, and no
proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated by the Commission.

(f) The documents incorporated by reference in the Prospectus, when they became
effective or were filed with the Commission, as the case may be, conformed in
all material respects to the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
and none of such documents contained any untrue statement of a material fact or
omitted to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Prospectus, when such documents become effective or are filed
with the Commission, as the case may be, will conform in all material respects
to the requirements of the Securities Act or the Exchange Act, as applicable,
and the rules and regulations of the Commission thereunder and will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(g) The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the Offering other than any
Preliminary Prospectus, the Prospectus and other materials, if any, permitted
under the Securities Act. The Company is not an “ineligible issuer” in
connection with the offering pursuant to Rules 164, 405 and 433 under the
Securities Act. The Company will file with the Commission all Issuer Free
Writing Prospectuses (other than a “road show,” as defined in Rule 433(d)(8) of
the Rules and Regulations), if any, in the time and manner required under Rules
163(b)(2) and 433(d) of the Rules and Regulations.

(h) The Registration Statement, at the time it became effective, as of the date
hereof, and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and
Regulations. The Base Prospectus and any Preliminary Prospectus conformed in all
material respects, and the Prospectus will conform in all material respects when
filed with the Commission pursuant to Rule 424(b) and on the Closing Date, to
the requirements of the Securities Act and the Rules and Regulations.

(i) The Pricing Disclosure Materials did not, as of the Applicable Time, contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; provided, however,
that the Company makes no representation or warranty with respect to any
statement contained in the Pricing Disclosure Materials in reliance upon and in
conformity with information concerning the Placement Agent and furnished in
writing by the Placement Agent to the Company expressly for use in the Pricing
Disclosure Materials, as set forth in Section 8(b).

 

-5-



--------------------------------------------------------------------------------

(j) The Company is, and at the Closing Date will be, duly organized, validly
existing and in good standing under the laws of the State of Delaware. The
Company has, and at the Closing Date will have, full power and authority to
conduct all the activities conducted by it, to own or lease all the assets owned
or leased by it and to conduct its business as described in the Registration
Statement and the Prospectus, and the Company is, and at the Closing Date will
be, duly licensed or qualified to do business and in good standing as a foreign
organization in all jurisdictions in which the nature of the activities
conducted by it or the character of the assets owned or leased by it makes such
licensing or qualification necessary, except where the failure to be so licensed
or qualified or in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect or would not
reasonably be expected to have a material adverse effect on or affecting the
business, prospects, properties, management, consolidated financial position,
stockholders’ equity or results of operations of the Company and its
Subsidiaries (as defined below), taken as a whole (a “Material Adverse Effect”).
Complete and correct copies of the articles or certificate of incorporation and
of the bylaws of the Company and all amendments thereto have been delivered to
the Placement Agent, and no changes therein will be made subsequent to the date
hereof and prior to the Closing Date.

(k) The Company’s subsidiaries (the “Subsidiaries”) are listed on Schedule 3 to
this Agreement. Each of the Subsidiaries has been duly organized and is validly
existing in good standing under the laws of its jurisdiction of formation. The
Subsidiaries are duly qualified and in good standing as foreign corporations or
limited liability companies in each jurisdiction in which the character or
location of its properties (owned, leased or licensed) or the nature or conduct
of their respective businesses makes such qualification necessary, except for
those failures to be so qualified or in good standing which will not have a
Material Adverse Effect. All of the issued and outstanding shares of capital
stock of the Subsidiaries have been duly authorized and validly issued, are
fully paid and non-assessable and, except as disclosed in the Pricing Disclosure
Materials and the Prospectus and other than any director qualifying shares in
compliance with applicable law or a de minimis number of shares held by a third
party in order to comply with similar requirements, are owned directly or
indirectly by the Company, free and clear of any lien, encumbrance, claim,
security interest, restriction on transfer, shareholders’ agreement, voting
trust or other defect of title whatsoever.

(l) The issued and outstanding shares of capital stock of the Company have been
validly issued, are fully paid and nonassessable and, other than as set forth in
the Registration Statement and the Prospectus are not subject to any preemptive
rights, rights of first refusal or similar rights. The Company has an
authorized, issued and outstanding capitalization as set forth in the Prospectus
as of the dates referred to therein. The descriptions of the securities of the
Company in the Registration Statement and the Prospectus are, and at the Closing
Date will be, complete and accurate in all material respects. Except as set
forth in the Registration Statement and the Prospectus and options granted under
the Company’s option plans or other option arrangements approved by the
Company’s Board of Directors, the Company does not have outstanding any options
to purchase, or any rights or warrants to subscribe for, or any securities or
obligations convertible into, or exchangeable for, or any contracts or
commitments to issue or sell, any shares of capital stock or other securities
other than the Offered Securities.

(m) The Company has full legal right, power and authority to enter into this
Agreement and the subscription agreement executed between each Investor and the
Company, substantially in the form attached hereto as Exhibit B (the
“Subscription Agreement” and, together with this Agreement and the Placement
Agent Warrant, the “Transaction Documents”) and perform the transactions
contemplated hereby and thereby. The Transaction Documents have been authorized
and

 

-6-



--------------------------------------------------------------------------------

validly executed and delivered by the Company and are legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their respective terms, subject to the effect of applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and equitable
principles of general applicability.

(n) The issuance and sale of the Offered Securities have been duly authorized by
the Company, and the Offered Securities, when issued and paid for in accordance
with the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable and will not be subject to preemptive or similar rights. The
holders of the Offered Securities will not be subject to personal liability by
reason of being such holders. The Offered Securities, when issued, will conform
in all material respects to the description thereof set forth in or incorporated
into the Prospectus. When paid for and issued in accordance with the Placement
Agent Warrant: the underlying shares of Common Stock will be validly issued,
fully paid and non-assessable; the holders thereof are not and will not be
subject to personal liability by reason of being such holders; and the
underlying shares of Common Stock are not and will not be subject to the
preemptive rights of any holders of any security of the Company or similar
contractual rights granted by the Company. All corporate action required to be
taken by the Company for the authorization, issuance and sale of the Placement
Agent Warrant has been duly and validly taken

(o) The consolidated financial statements and the related notes incorporated by
reference in the Registration Statement and the Prospectus present fairly, in
all material respects, the financial condition of the Company and its
consolidated Subsidiaries as of the dates thereof and the results of operations,
cash flows and stockholder equity at the dates and for the periods covered
thereby in conformity with generally accepted accounting principles (“GAAP”). No
other financial statements, financial schedules or pro forma financial
information of the Company, the Subsidiaries or any other entity are required by
the Securities Act or the Rules and Regulations to be included in the
Registration Statement or the Prospectus. All disclosures contained in the
Registration Statement, the Pricing Disclosure Materials and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable. The Company
and the Subsidiaries do not have any material liabilities or obligations, direct
or contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the Registration Statement, the Pricing
Disclosure Materials and the Prospectus.

(p) BDO USA, LLP (the “Accountants”), who has reported on the audited
consolidated financial statements and schedule of the Company and its
consolidated Subsidiaries, are registered independent public accountants with
respect to the Company and its consolidated Subsidiaries as required by the
Securities Act and the Rules and Regulations and by the rules of the Public
Company Accounting Oversight Board. The consolidated financial statements of the
Company and the related notes and schedule incorporated by reference in the
Registration Statement and the Prospectus have been prepared in conformity with
the requirements of the Securities Act and the Rules and Regulations and present
fairly the information shown therein.

(q) There is and has been no failure on the part of the Company, or to its
knowledge after due inquiry, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provisions of the
Sarbanes Oxley Act of 2002 and the rules and regulations promulgated therewith
(the “Sarbanes-Oxley Act”). Each of the principal executive officer and the

 

-7-



--------------------------------------------------------------------------------

principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company, as applicable) has made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act with respect to all periodic reports required to
be filed by it with the Commission. For purposes of the preceding sentence,
“principal executive officer” and “principal financial officer” shall have the
meanings given to such terms in the Sarbanes-Oxley Act.

(r) The Company has taken all necessary actions to ensure that it is in
compliance with all applicable corporate governance requirements set forth in
the Nasdaq Stock Market Rules.

(s) Except as disclosed in the Registration Statement and Prospectus, the
Company and its Subsidiaries maintain systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for
the Company and its Subsidiaries. The Company presented in its Form 10-K for the
year ended December 31, 2010 (such date, the “Evaluation Date”) the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K
under the Exchange Act) or, to the Company’s knowledge, in other factors that
could significantly affect the Company’s internal controls.

(t) Except as set forth in or otherwise contemplated by the Registration
Statement and the Prospectus, since the date of the most recent consolidated
financial statements of the Company incorporated by reference in the
Registration Statement and prior to Closing, (i) there has not been and will not
have been any change in the capital stock of the Company (except for changes in
the number of outstanding shares of Common Stock of the Company due to the
issuance of shares pursuant to any equity compensation plans described in the
Registration Statement), or long-term debt of the Company or the Subsidiaries or
any dividend or distribution of any kind declared, set aside for payment, paid
or made by the Company on any class of capital stock, or any material adverse
change in, or any development that would reasonably be expected to result in a
material adverse change in, the business, prospects, properties, management,
consolidated financial position, stockholders’ equity, or results of operations
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Change”) and (ii) neither the Company nor the Subsidiaries have sustained any
material loss or interference with its business from fire, explosion, flood or
other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or regulatory authority, except in each case as otherwise
disclosed in the Registration Statement and the Prospectus.

(u) Since the date as of which information is given in the Registration
Statement and the Prospectus, neither the Company nor the Subsidiaries have
entered or will, at any time when a Prospectus relating to the Offered
Securities is required to be delivered under the Securities Act, enter into any
transaction or agreement, not in the ordinary course of business, that is
material to the

 

-8-



--------------------------------------------------------------------------------

Company and the Subsidiaries, individually or taken as a whole, or have incurred
or will, at any time when a Prospectus relating to the Offered Securities is
required to be delivered under the Securities Act, incur any liability or
obligation, direct or contingent, not in the ordinary course of business, that
is material to the Company and the Subsidiaries, individually or taken as a
whole.

(v) Neither the Company nor any Subsidiary owns a fee interest in any real
property. The Company or a Subsidiary has a valid leasehold interest in all real
property used or held for use by any of them, free and clear of all liens,
encumbrances, claims and defects and imperfections of title except those that
(i) do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries or (ii) would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect. The Company and each of the Subsidiaries has good and valid title to all
personal property described in the Registration Statement or the Prospectus as
being owned by it that are material to the business of the Company and the
Subsidiaries taken as a whole, in each case free and clear of all liens,
encumbrances and claims except for liens, encumbrances and claims that (i) do
not materially interfere with the use made and proposed to be made of such
property by the Company and the Subsidiary or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
Any real property described in the Registration Statement or the Prospectus as
being leased by the Company or a Subsidiary that is material to the business of
the Company and the Subsidiaries taken as a whole is held by them under valid,
existing and, to the Company’s knowledge, enforceable leases, in each case free
and clear of all liens, encumbrances and claims except for liens, encumbrances
and claims that (A) do not materially interfere with the use made or proposed to
be made of such property by the Company and the Subsidiaries or (B) would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

(w) The Company is not, nor upon completion of the transactions contemplated
herein will it be, an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

(x) Except as disclosed in the Registration Statement and the Prospectus, there
are no legal, governmental or regulatory actions, suits or proceedings pending,
nor, to the Company’s knowledge, any legal, governmental or regulatory
investigations, to which the Company or the Subsidiaries is a party or to which
any property of the Company or the Subsidiaries is the subject that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under the Transaction Documents; to the
Company’s knowledge, no such actions, suits or proceedings are threatened or
contemplated by any governmental or regulatory authority or threatened by
others; and there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the
Securities Act to be described in the Prospectus that are not so described.

(y) Each of the Company and the Subsidiaries have, and at the Closing Date will
have, (i) all governmental licenses, permits, consents, orders, approvals and
other authorizations necessary to carry on its respective business as presently
conducted except where the failure to have such governmental licenses, permits,
consents, orders, approvals and other authorizations would not have a Material
Adverse Effect, (ii) complied with all laws, regulations and orders applicable
to either it or its business, except where the failure to so comply would not
have a Material Adverse Effect, and (iii) performed all its obligations required
to be performed, and is not, and at the Closing Date will not be, in

 

-9-



--------------------------------------------------------------------------------

default, under any indenture, mortgage, deed of trust, voting trust agreement,
loan agreement, bond, debenture, note agreement, lease, contract or other
agreement or instrument (collectively, a “contract or other agreement”) to which
it is a party or by which its property is bound or subject, except where such
failure to perform or default would not have a Material Adverse Effect,
individually or in the aggregate, and, to the Company’s knowledge, no other
party under any material contract or other agreement to which it is a party is
in default in any respect thereunder, except where such default would not have a
Material Adverse Effect, individually or in the aggregate. Neither the Company
nor any of its Subsidiaries are in violation of any provision of its respective
organizational or governing documents.

(z) The Company has all corporate power and authority to enter into the
Transaction Documents, and to carry out the provisions and conditions hereof and
thereof, and all consents, authorizations, approvals and orders required in
connection herewith and therewith have been obtained, except such as may be
required under state securities or Blue Sky Laws or the by-laws and rules of
FINRA or the Nasdaq Global Market in connection with the distribution of the
Offered Securities by the Placement Agent.

(aa) Neither the execution of the Transaction Documents, nor the issuance,
offering or sale of the Offered Securities, nor the consummation of any of the
transactions contemplated herein or in the other Transaction Documents, nor the
compliance by the Company with the terms and provisions hereof or thereof will
conflict with, or will result in a breach of, any of the terms and provisions
of, or has constituted or will constitute a default under, or has resulted in or
will result in the creation or imposition of any lien, charge or encumbrance
upon any property or assets of the Company or any of the Subsidiaries pursuant
to the terms of any contract or other agreement to which the Company or any of
the Subsidiaries may be bound or to which any of the property or assets of the
Company or any of the Subsidiaries are subject, except such conflicts, breaches
or defaults as may have been waived; nor will such action result in any
violation of (i) the provisions of the organizational or governing documents of
the Company or any of the Subsidiaries, or (ii) any statute or any order, rule
or regulation applicable to the Company or any of the Subsidiaries or (iii) any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company or any of the Subsidiaries, except, in
the case of clauses (ii) and (iii) only, for such violations that could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate.

(bb) There is no document or contract of a character required to be described in
the Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement which is not described or filed as required.

(cc) No statement, representation or warranty made by the Company in this
Agreement or made in any certificate or document required by the Transaction
Documents to be delivered to the Placement Agent or the Investors was or will
be, when made, inaccurate, untrue or incorrect in any material respect.

(dd) The Company and its directors, officers or controlling persons have not
taken, directly or indirectly, any action intended, or which might reasonably be
expected, to cause or result, under the Securities Act or otherwise, in, or
which has constituted, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Common Stock.

 

-10-



--------------------------------------------------------------------------------

(ee) No holder of securities of the Company has rights to the registration of
any securities of the Company as a result of the filing of the Registration
Statement or the transactions contemplated by this Agreement, except for such
rights as have been waived or satisfied.

(ff) The Common Stock is currently traded on the Nasdaq Global Market under the
symbol “RMKR.” Except as disclosed in the Registration Statement and Prospectus,
the Company has not, in the 12 months preceding the date hereof, received notice
from the Nasdaq Global Market to the effect that the Company is not in
compliance with its listing or maintenance requirements. The Company is, and has
no reason to believe that it will not in the foreseeable future continue to be,
in compliance with all such listing and maintenance requirements.

(gg) The Company is not involved in any material labor dispute nor is any such
dispute known by the Company to be threatened.

(hh) The business and operations of the Company and the Subsidiaries have been
and are being conducted in compliance with all applicable laws, ordinances,
rules, regulations, licenses, permits, approvals, plans, authorizations or
requirements relating to occupational safety and health, or pollution, or
protection of health or the environment (including, without limitation, those
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants or hazardous or toxic substances, materials or wastes
into ambient air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemical substances, pollutants, contaminants or
hazardous or toxic substances, materials or wastes, whether solid, gaseous or
liquid in nature) of any governmental department, commission, board, bureau,
agency or instrumentality of the United States, any state or political
subdivision thereof, or any foreign jurisdiction, and all applicable judicial or
administrative agency or regulatory decrees, awards, judgments and orders
relating thereto, except where the failure to be in such compliance will not,
individually or in the aggregate, have a Material Adverse Effect; and neither
the Company nor any of the Subsidiaries have received any notice from any
governmental instrumentality or any third party alleging any material violation
thereof or liability thereunder (including, without limitation, liability for
costs of investigating or remediating sites containing hazardous substances
and/or damages to natural resources).

(ii) To the Company’s knowledge, each of the Company and the Subsidiaries owns,
is licensed or otherwise possesses all rights to use, all patents, patent
rights, inventions, know-how (including trade secrets and other unpatented or
unpatentable or confidential information, systems, or procedures), trademarks,
service marks, trade names, copyrights and other intellectual property rights
(collectively, the “Intellectual Property”) necessary for the conduct of its
business as described in the Registration Statement and the Prospectus.

(jj) Except as disclosed in the Registration Statement and the Prospectus,
(a) to the Company’s knowledge, there are no third parties who have any
ownership rights to any Intellectual Property that is owned by, or has been
licensed to, the Company or the Subsidiaries for the products described in the
Registration Statement that would preclude the Company or the Subsidiaries from
conducting their business as currently conducted or have a Material Adverse
Effect, except for the ownership rights of the owners of the Intellectual
Property licensed or optioned by the Company or the Subsidiaries; (b) to the
Company’s knowledge, there are currently no sales of any products that would
constitute an infringement by third parties of any Intellectual Property owned,
licensed or optioned by the

 

-11-



--------------------------------------------------------------------------------

Company or the Subsidiaries, which infringement would have a Material Adverse
Effect; (c) there is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the rights of the
Company or the Subsidiaries in or to any Intellectual Property owned, licensed
or optioned by the Company or the Subsidiaries that would reasonably be expected
to have a Material Adverse Effect; (d) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any Intellectual Property owned, licensed or optioned
by the Company or the Subsidiaries, other than non-material actions, suits,
proceedings and claims, or other than normal patent application examination
procedures; and (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or any
of the Subsidiaries infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary right of others, other than
non-material actions, suits, proceedings and claims.

(kk) To the Company’s knowledge, each of the Company and the Subsidiaries have
filed all necessary federal, state and foreign income and franchise tax returns
and have paid or accrued all taxes shown as due thereon, and the Company has no
knowledge of any tax deficiency which has been or might be asserted or
threatened against it or the Subsidiaries which could have a Material Adverse
Effect.

(ll) On the Closing Date, all stock transfer or other taxes (other than income
taxes) which are required to be paid in connection with the sale and transfer of
the Offered Securities to be sold hereunder will be, or will have been, fully
paid or provided for by the Company and all laws imposing such taxes will be or
will have been fully complied with.

(mm) Each of the Company and the Subsidiaries maintains insurance of the types
and in the amounts that the Company reasonably believes is adequate for their
respective businesses, including, but not limited to, insurance covering all
real and personal property owned or leased by the Company or the Subsidiaries
against theft, damage, destruction, acts of vandalism, all of which insurance is
in full force and effect. The Company has no reason to believe that it or any of
its Subsidiaries will not be able (i) to renew its existing insurance coverage
as and when such policies expire or (ii) to obtain comparable coverage from
similar institutions as may be necessary or appropriate to conduct its business
as now conducted and at a cost that would not reasonably be expected to result
in a Material Adverse Effect.

(nn) The Company has not distributed and, prior to the later to occur of the
Closing Date and completion of the distribution of the Offered Securities, will
not distribute any offering material in connection with the offering and sale of
the Offered Securities other than the Pricing Disclosure Materials and the
Prospectus. The Company will promptly notify the Placement Agent of any such
distributions and the names of the persons receiving such distributions.

(oo) Each material employee benefit plan, within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that
is maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and the Subsidiaries
has been maintained in material compliance with its terms and the requirements
of any applicable statutes, orders, rules and regulations, including but not
limited to ERISA and the Internal Revenue Code of 1986, as amended (the “Code”);
no prohibited transaction, within the

 

-12-



--------------------------------------------------------------------------------

meaning of Section 406 of ERISA or Section 4975 of the Code, has occurred which
would result in a material liability to the Company or any Subsidiary with
respect to any such plan, excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

(pp) No relationship, direct or indirect, exists between or among the Company or
any of the Subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or the Subsidiaries, on the
other, which is required by the Securities Act to be disclosed in the
Registration Statement and the Prospectus and is not so disclosed.

(qq) The Company has not sold or issued any securities that would be integrated
with the offering of the Offered Securities contemplated by this Agreement
pursuant to the Securities Act, the Rules and Regulations or the interpretations
thereof by the Commission.

(rr) Neither the Company nor any of the Subsidiaries is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or the Subsidiaries or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Offered Securities.

(ss) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) (a “Forward Looking
Statement”) contained in the Registration Statement and the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.

(tt) The operations of the Company and the Subsidiaries are and have been
conducted at all times in material compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or the Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of the Subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

(uu) Neither the Company, nor any of the Subsidiaries, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of the Company or the Subsidiaries has, in the course of its actions for,
or on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity, or failed to disclose fully any contribution in violation of
law; (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate

 

-13-



--------------------------------------------------------------------------------

funds; (iii) violated or is in violation of any provision of the U.S. Foreign
Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.

(vv) Based on the financial condition of the Company as of the Closing Date
after giving effect to the transactions contemplated by the Transaction
Documents, (i) the Company’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature; (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business through December 31, 2011 as now conducted and
as proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company, and
projected capital requirements and capital availability thereof; and (iii) the
current cash flow of the Company, together with the proceeds the Company would
receive, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid. The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).

4. Agreements of the Company. The Company covenants and agrees with the
Placement Agent as follows:

(a) The Registration Statement has become effective, and if Rule 430A is used or
the filing of the Prospectus is otherwise required under Rule 424(b), the
Company will file the Prospectus (properly completed if Rule 430A has been
used), subject to the prior approval of the Placement Agent (which approval
shall not be unreasonably withheld or delayed), pursuant to Rule 424(b) within
the prescribed time period and will provide a copy of such filing to the
Placement Agent promptly following such filing.

(b) The Company will not, during such period as the Prospectus would be required
by law to be delivered in connection with sales of the Offered Securities by an
underwriter, a dealer or a placement agent in connection with the offering
contemplated by this Agreement, file any amendment or supplement to the
Registration Statement or the Prospectus unless a copy thereof shall first have
been submitted to the Placement Agent within a reasonable period of time prior
to the filing thereof and the Placement Agent shall not have reasonably objected
thereto in good faith.

(c) The Company will notify the Placement Agent promptly, and will, if
requested, confirm such notification in writing, (1) when any post-effective
amendment to the Registration Statement becomes effective, but only during the
period mentioned in Section 4(b); (2) of any request by the Commission for any
amendments to the Registration Statement or any amendment or supplements to the
Prospectus or for additional information, but only during the period mentioned
in Section 4(b); (3) of the issuance by the Commission of any stop order
preventing or suspending the effectiveness of the Registration Statement or the
use of any Preliminary Prospectus, the Base Prospectus, or the Prospectus, or
the initiation of any proceedings for that purpose or the threat thereof, but
only during the period mentioned in Section 4(b); (4) of becoming aware of the
occurrence of any event during the period mentioned in Section 4(b) that in the
judgment of the Company makes any statement made in the Registration Statement
or the Prospectus untrue in any material respect or that requires the making of
any changes in the Registration Statement or the Prospectus in order to make the
statements therein, in

 

-14-



--------------------------------------------------------------------------------

light of the circumstances in which they are made, not misleading; and (5) of
receipt by the Company of any notification with respect to any suspension of the
qualification of the Offered Securities for offer and sale in any jurisdiction.
If at any time the Commission shall issue any order suspending the effectiveness
of the Registration Statement in connection with the offering contemplated
hereby, the Company will make every reasonable effort to obtain the withdrawal
of any such order at the earliest possible moment. If the Company has omitted
any information from the Registration Statement, pursuant to Rule 430A, it will
use its best efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify the
Placement Agent promptly of all such filings.

(d) If, at any time when a Prospectus relating to the Offered Securities is
required to be delivered under the Securities Act, the Company becomes aware of
the occurrence of any event as a result of which the Prospectus, as then amended
or supplemented, would, in the reasonable judgment of counsel to the Company or
counsel to the Placement Agent, include any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or the Registration Statement, as then amended or supplemented,
would, in the reasonable judgment of counsel to the Company or counsel to the
Placement Agent, include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein not misleading,
or if for any other reason it is necessary, in the reasonable judgment of
counsel to the Company or counsel to the Placement Agent, at any time to amend
or supplement the Prospectus or the Registration Statement to comply with the
Securities Act or the Rules and Regulations, the Company will promptly notify
the Placement Agent and, subject to Section 4(b) hereof, will promptly prepare
and file with the Commission, at the Company’s expense, an amendment to the
Registration Statement or an amendment or supplement to the Prospectus that
corrects such statement or omission or effects such compliance and will deliver
to the Placement Agent, without charge, such number of copies thereof as the
Placement Agent may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by the Placement Agent.

(e) To the extent not available on EDGAR, the Company will furnish to the
Placement Agent and its counsel, without charge (i) two conformed copies of the
Registration Statement as originally filed with the Commission and each
amendment thereto, including financial statements and schedules, and all
exhibits thereto, and (ii) so long as a prospectus relating to the Offered
Securities is required to be delivered under the Securities Act, as many copies
of the Prospectus or any amendment or supplement thereto as the Placement Agent
may reasonably request.

(f) The Company will comply with all the undertakings contained in the
Registration Statement.

(g) Prior to the sale of the Offered Securities to the Investors, the Company
will cooperate with the Placement Agent and its counsel in connection with the
registration or qualification of the Offered Securities for offer and sale under
the state securities or Blue Sky laws of such jurisdictions as the Placement
Agent may reasonably request; provided, that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action which would subject it to general service of
process in any jurisdiction where it is not now so subject.

 

-15-



--------------------------------------------------------------------------------

(h) The Company will not make any offer relating to the Offered Securities that
would constitute an Issuer Free Writing Prospectus.

(i) The Company will apply the net proceeds from the offering and sale of the
Offered Securities in the manner set forth in the Prospectus under the caption
“Use of Proceeds.”

(j) The Company will use its best efforts to ensure that the Offered Securities
are traded on the Nasdaq Global Market at the time of the Closing.

(k) The Company will not at any time, directly or indirectly, take any action
intended, or which might reasonably be expected, to cause or result in, or which
will constitute, stabilization of the price of the Offered Securities to
facilitate the sale or resale of any of the Offered Securities.

(l) The Company will cause each of its executive officers and directors, whose
names are set forth in Exhibit C hereto, to furnish to the Placement Agent, on
or before the Closing Date, a letter dated the date hereof, substantially in the
form of Exhibit D hereto (the “Lock-Up Agreement”). The Company will use its
commercially reasonable efforts to enforce the terms of each Lock-Up Agreement
and issue stop transfer instructions to the transfer agent for the shares with
respect to any transaction or contemplated transaction that would constitute a
breach or default under the applicable Lock-Up Agreement.

(m) For a period ending on the earlier of (i) 90 days after the date hereof or
(ii) the termination of this Agreement by the Placement Agent prior to the
Closing (other than as a result of any breach of this Section 4(m)) (the
“Lock-Up Period”), the Company will not directly or indirectly, (1) offer to
sell, hypothecate, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase (to the extent such option or
contract to purchase is exercisable within one year from the Closing Date),
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act, with
respect to, any shares of Common Stock, or any securities convertible into or
exercisable or exchangeable for shares of Common Stock; (2) file or cause to
become effective a registration statement under the Securities Act relating to
the offer and sale of any shares of Common Stock or securities convertible into
or exercisable or exchangeable for shares of Common Stock or (3) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock, whether any such transaction
described in clauses (1), (2) or (3) above is to be settled by delivery of
shares of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Placement Agent (which consent may be withheld
in its sole discretion), other than (i) the Offered Securities to be sold
hereunder, (ii) the issuance of employee stock options or shares of restricted
stock pursuant to equity compensation plans described in the Registration
Statement (excluding the exhibits thereto), the Pricing Disclosure Materials and
the Prospectus, (iii) issuances of shares of Common Stock upon the exercise of
options or warrants disclosed as outstanding in the Registration Statement
(excluding the exhibits thereto), the Pricing Disclosure Materials and the
Prospectus or upon the conversion or exchange of convertible or exchangeable
securities outstanding as of the date of this Agreement; (iv) the issuance by
the Company of any shares of Common Stock or securities convertible or
exchangeable into shares of Common Stock as consideration for mergers,
acquisitions, other business

 

-16-



--------------------------------------------------------------------------------

combinations, or strategic alliances, occurring after the date of this
Agreement; provided that each recipient of shares pursuant to this clause
(iv) agrees that all such shares remain subject to restrictions substantially
similar to those contained in this subsection 4(m); or (v) the purchase or sale
of the Company’s securities pursuant to a plan, contract or instruction that
satisfies all of the requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect
prior to the date hereof. Notwithstanding the foregoing, for the purpose of
allowing the Placement Agent to comply with FINRA Rule 2711(f)(4), if (1) during
the last 17 days of the Lock-Up Period, the Company releases earnings results or
publicly announces other material news or a material event relating to the
Company occurs or (2) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16 day period
beginning on the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended until the expiration of the 18 day period beginning on
the date of release of the earnings results or the public announcement regarding
the material news or the occurrence of the material event, as applicable, unless
the Placement Agent waives such extension in writing. The Placement Agent agrees
to waive such extension if the provisions of FINRA Rule 2711(f)(4) are not
applicable to the Offering. The Company agrees not to accelerate the vesting of
any option or warrant or the lapse of any repurchase right prior to the
expiration of the Lock-Up Period, except in accordance with the terms of any
existing employment agreement.

 

-17-



--------------------------------------------------------------------------------

5. Agreement of the Placement Agent. The Placement Agent agrees that it will not
include any issuer information (as defined in Rule 433 under the Securities Act)
in any “free writing prospectus” (as defined in Rule 405) used or referred to by
the Placement Agent.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company will pay all costs and
expenses incident to the performance of the obligations of the Company under
this Agreement, including but not limited to costs and expenses of or relating
to (1) the preparation, printing and filing of the Registration Statement
(including each pre- and post-effective amendment thereto) and exhibits thereto,
any Preliminary Prospectus, the Prospectus and any amendments or supplements
thereto, including all fees, disbursements and other charges of counsel and
accountants to the Company, (2) the preparation and delivery of certificates
representing the Offered Securities, (3) furnishing (including costs of shipping
and mailing) such copies of the Registration Statement (including all pre- and
post-effective amendments thereto), the Prospectus, any Preliminary Prospectus
and all amendments and supplements thereto, as may be requested for use in
connection with the direct placement of the Offered Securities, (4) the
applicable listing or quotation of the Common Stock on an exchange or the
over-the-counter market, (5) any filings required to be made by the Placement
Agent with the FINRA, and the reasonable fees, disbursements and other charges
of counsel for the Placement Agent in connection therewith (subject to the
limitations set forth below), (6) the registration or qualification of the
Offered Securities for offer and sale under the securities or Blue Sky laws of
such jurisdictions designated pursuant to Section 4(g), including the reasonable
fees, disbursements and other charges of counsel to the Placement Agent in
connection therewith (subject to the limitations set forth below) and the
preparation and printing of preliminary, supplemental and final Blue Sky
memoranda, (7) fees, disbursements and other charges of counsel to the Company,
and (8) fees and disbursements of the Accountants incurred in delivering the
letter(s) described in 7(f) of this Agreement. Notwithstanding the foregoing,
whether or not the issuance and sale of the Offered Securities occurs, the
Company shall reimburse the Placement Agent in an amount not to exceed in the
aggregate 0.525% of the offering proceeds for all reasonable travel, legal and
other actual out-of-pocket expenses of the Placement Agent (which amount shall
include the $35,000 cash advance). In no event shall the total amount of
compensation, which shall include the Placement Fee plus costs and expenses paid
pursuant to this Section 6, paid to the Placement Agent and other securities
brokers and dealers upon completion of the offering of the Offered Securities
contemplated hereby exceed 8% of the gross proceeds from the sale of the Offered
Securities to the public as contemplated hereby.

7. Conditions of the Obligations of the Placement Agent. The obligations of the
Placement Agent hereunder are subject to the following conditions:

(a) (i) No stop order suspending the effectiveness of the Registration Statement
shall have been issued, and no proceedings for that purpose shall be pending or
threatened by any securities or other governmental authority (including, without
limitation, the Commission), (ii) no order suspending the effectiveness of the
Registration Statement or the qualification or registration of the Offered
Securities under the securities or Blue Sky laws of any jurisdiction shall be in
effect and no proceeding for such purpose shall be pending before, or threatened
or contemplated by, any securities or other governmental authority (including,
without limitation, the Commission), (iii) any request for additional
information on the part of the staff of any securities or other governmental
authority (including, without limitation, the Commission) shall have been
complied with to the satisfaction of the staff of the Commission or such
authorities and (iv) after the date hereof no amendment or supplement to the
Registration Statement or the Prospectus shall have been filed unless a copy
thereof was first submitted to the Placement Agent and the Placement Agent did
not object thereto in good faith, and the Placement Agent shall have received
certificates of the Company, dated the Closing Date and signed by the President
and Chief Executive Officer or the Chairman of the Board of Directors of the
Company, and the Chief Financial Officer of the Company, to the effect of
clauses (i), (ii) and (iii).

 

-18-



--------------------------------------------------------------------------------

(b) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, (i) there shall not have been a
Material Adverse Change, whether or not arising from transactions in the
ordinary course of business, in each case other than as set forth in or
contemplated by the Registration Statement and the Prospectus and (ii) the
Company shall not have sustained any material loss or interference with its
business or properties from fire, explosion, flood or other casualty, whether or
not covered by insurance, or from any labor dispute or any court or legislative
or other governmental action, order or decree, which is not set forth in the
Registration Statement and the Prospectus, if in the reasonable judgment of the
Placement Agent any such development makes it impracticable or inadvisable to
consummate the sale and delivery of the Offered Securities to Investors as
contemplated hereby.

(c) Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, there shall have been no litigation
or other proceeding instituted against the Company or any of its officers or
directors in their capacities as such, before or by any Federal, state or local
court, commission, regulatory body, administrative agency or other governmental
body, domestic or foreign, which litigation or proceeding, in the reasonable
judgment of the Placement Agent, could have a Material Adverse Effect.

(d) Each of the representations and warranties of the Company contained herein
shall be true and correct in all material respects at the Closing Date, as if
made on such date, and all covenants and agreements herein contained to be
performed on the part of the Company and all conditions herein contained to be
fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with in all material respects.

(e) The Placement Agent shall have received an opinion, dated the Closing Date,
of Paul, Hastings, Janofsky & Walker LLP, counsel to the Company, in form and
substance reasonably satisfactory to the Placement Agent.

(f) On the Closing Date, the Accountants shall have furnished to the Placement
Agent a letter, dated the date of its delivery (the “Comfort Letter”), addressed
to the Placement Agent and in form and substance satisfactory to the Placement
Agent, confirming that (i) they are independent public accountants with respect
to the Company within the meaning of the Securities Act and the Rules and
Regulations; (ii) in their opinion, the financial statements and any
supplementary financial information included in the Registration Statement and
examined by them comply as to form in all material respects with the applicable
accounting requirements of the Securities Act and the Rules and Regulations;
(iii) on the basis of procedures, not constituting an examination in accordance
with generally accepted auditing standards, set forth in detail in the Comfort
Letter, a reading of the latest available interim financial statements of the
Company, inspections of the minute books of the Company since the latest audited
financial statements included in the Prospectus, inquiries of officials of the
Company responsible for financial and accounting matters and such other
inquiries and procedures as may be specified in the Comfort Letter to a date not
more than five days prior to the date of the Comfort Letter, nothing came to
their attention that caused them to believe that: (A) as of a specified date not
more than five days prior to the date of the Comfort Letter, there have been any
changes in the capital stock of the

 

-19-



--------------------------------------------------------------------------------

Company or any increase in the long-term debt of the Company, or any decreases
in net current assets or net assets or other items specified by the Placement
Agent, or any increases in any items specified by the Placement Agent, in each
case as compared with amounts shown in the latest balance sheet included in the
Prospectus, except in each case for changes, increases or decreases which the
Prospectus discloses have occurred or may occur or which are described in the
Comfort Letter; and (B) for the period from the date of the latest financial
statements included in the Prospectus to the specified date referred to in
Clause (A), there were any decreases in revenues or the total or per share
amounts of net income or other items specified by the Placement Agent, or any
increases in any items specified by the Placement Agent, in each case as
compared with the comparable period of the preceding year and with any other
period of corresponding length specified by the Placement Agent, except in each
case for decreases or increases which the Prospectus discloses have occurred or
may occur or which are described in the Comfort Letter; and (iv) in addition to
the examination referred to in their reports included in the Prospectus and the
procedures referred to in clause (iii) above, they have carried out certain
specified procedures, not constituting an examination in accordance with
generally accepted auditing standards, with respect to certain amounts,
percentages and financial information specified by the Placement Agent, which
are derived from the general accounting, financial or other records of the
Company, as the case may be, which appear in the Prospectus or in Part II of, or
in exhibits or schedules to, the Registration Statement, and have compared such
amounts, percentages and financial information with such accounting, financial
and other records and have found them to be in agreement.

(g) At the Closing, the Company shall furnish to the Placement Agent a
certificate, dated the date of its delivery, signed by each of the Chief
Executive Officer and the Chief Financial Officer of the Company, in form and
substance satisfactory to the Placement Agent to the effect that each signer has
carefully examined the Registration Statement, the Prospectus and the Pricing
Disclosure Materials, and that to each of such person’s knowledge:

(i) (A) As of the date of such certificate, (x) the Registration Statement does
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading and (y) neither the Prospectus nor the Pricing Disclosure
Materials contains any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (B) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading in any material respect.

(ii) Each of the representations and warranties of the Company contained in this
Agreement were, when originally made, and are, at the time such certificate is
delivered, true and correct in all material respects.

(iii) Each of the covenants required herein to be performed by the Company on or
prior to the date of such certificate has been duly, timely and fully performed
and each condition herein required to be complied with by the Company on or
prior to the delivery of such certificate has been duly, timely and fully
complied with.

(iv) Subsequent to the date of the most recent financial statements in the
Prospectus, there has been no Material Adverse Change.

(v) No stop order or other order suspending the effectiveness of the
Registration Statement, or any part thereof, or the use of the Prospectus or any
Free Writing Prospectus, or the qualification or registration of the Offered
Securities under the securities or Blue Sky laws of any jurisdiction, has been
issued and no proceedings for that purpose have been instituted or are
contemplated by any securities or other governmental authority (including,
without limitation, the Commission).

 

-20-



--------------------------------------------------------------------------------

(vi) The Company has complied with any request for additional information from
the staff of any securities or other governmental authority (including, without
limitation, the Commission) to the satisfaction of the staff of the Commission
or such authorities.

(h) At the Closing, the Company shall furnish to the Placement Agent a
certificate, dated the date of its delivery, signed by the Secretary or an
Assistant Secretary of the Company, in form and substance reasonably
satisfactory to the Placement Agent.

(i) The Offered Securities shall be qualified for sale in such states as the
Placement Agent may reasonably request, and each such qualification shall be in
effect and not subject to any stop order or other proceeding on the Closing
Date.

(j) The Company shall have furnished or caused to be furnished to the Placement
Agent such certificates, in addition to those specifically mentioned herein, as
the Placement Agent may have reasonably requested as to the accuracy and
completeness at the Closing Date of any statement in the Registration Statement
or the Prospectus, as to the accuracy at the Closing Date of the representations
and warranties of the Company as to the performance by the Company of its
obligations hereunder, or as to the fulfillment of the conditions concurrent and
precedent to the obligations hereunder of the Placement Agent.

(k) The Offered Securities shall have been duly authorized for trading on the
Nasdaq Global Market upon official notice of issuance.

(l) FINRA shall not have raised any unresolved objection with respect to the
fairness and reasonableness of the terms and arrangements relating to the
issuance and sale of the Offered Securities.

(m) The Placement Agent shall have received copies of the executed Lock-Up
Agreements executed by each person listed on Exhibit C hereto, and such Lock-Up
Agreements shall be in full force and effect on the Closing Date.

(n) The Placement Agent shall have received executed copies of the Placement
Agent Warrant.

8. Indemnification.

(a) The Company shall indemnify and hold harmless the Placement Agent, its
directors, officers, employees and agents and each person, if any, who controls
the Placement Agent within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
liabilities, expenses and damages, joint or several (including any and all

 

-21-



--------------------------------------------------------------------------------

investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted), to which it, or any of them, may become subject under the
Securities Act or other Federal or state statutory law or regulation, at common
law or otherwise, insofar as such losses, claims, liabilities, expenses or
damages arise out of or are based on (i) any breach of the representations and
warranties made by the Company in Section 3 of this Agreement, (ii) any untrue
statement or alleged untrue statement of any material fact contained in (A) the
Registration Statement, the Base Prospectus, any Preliminary Prospectus or the
Prospectus or any amendment or supplement thereto, (B) the Pricing Disclosure
Materials or any amendment or supplement thereto or (C) any application or other
document, or any amendment or supplement thereto, executed by the Company based
upon written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify the Offered Securities under the securities or
Blue Sky laws thereof or filed with the Commission or any securities association
or securities exchange (each, an “Application”), or (iii) the omission or
alleged omission to state in the Registration Statement, the Base Prospectus,
any Preliminary Prospectus, the Prospectus, the Pricing Disclosure Materials or
any amendment or supplement thereto, or in any Application a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; provided,
however, that the Company will not be liable to the extent that such loss,
claim, liability, expense or damage arises out of or is based on an untrue
statement or omission or alleged untrue statement or omission made in reliance
on and in conformity with information relating to the Placement Agent furnished
in writing to the Company by or on behalf of the Placement Agent expressly for
inclusion in the Registration Statement, the Base Prospectus, any Preliminary
Prospectus, the Prospectus, the Pricing Disclosure Materials or any amendment or
supplement thereto or in any Application (as set forth in paragraph (b) below).
This indemnity agreement will be in addition to any liability which the Company
may otherwise have.

(b) The Placement Agent will indemnify and hold harmless the Company, each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, each director of the Company
and each officer of the Company who signs the Registration Statement to the same
extent as the foregoing indemnity from the Company to the Placement Agent, but
only insofar as losses, claims, liabilities, expenses or damages arise out of or
are based on any untrue statement or omission or alleged untrue statement or
omission made in reliance on and in conformity with information relating to the
Placement Agent furnished in writing to the Company by or any behalf of such
Placement Agent expressly for use in the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, the Prospectus or the Pricing Disclosure
Materials or any amendment or supplement thereto or in any Application. This
indemnity agreement will be in addition to any liability that the Placement
Agent might otherwise have. The Company acknowledges that, for all purposes
under this Agreement, the name of the Placement Agent and the paragraph relating
to the Placement Agent’s fees and reimbursement of expenses under the heading
“Plan of Distribution” in the Prospectus, constitute the only information
relating to the Placement Agent furnished in writing to the Company by the
Placement Agent expressly for inclusion in the Registration Statement, the Base
Prospectus, any Preliminary Prospectus, the Prospectus or the Pricing Disclosure
Materials.

(c) Any party that proposes to assert the right to be indemnified under this
Section 8 will, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim is to be made against an
indemnifying party or parties under this Section 8, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve it from any liability that it may have to any indemnified party under
the foregoing provisions of this Section 8 unless, and only to the extent that,
the indemnifying party has been materially prejudiced by such omission. If any
such action is

 

-22-



--------------------------------------------------------------------------------

brought against any indemnified party and it notifies the indemnifying party of
its commencement, the indemnifying party will be entitled to participate in and,
to the extent that it elects by delivering written notice to the indemnified
party promptly after receiving notice of the commencement of the action from the
indemnified party, jointly with any other indemnifying party similarly notified,
to assume the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that a conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party that would prevent the
counsel selected by the indemnifying party from representing the indemnified
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (3) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred. The indemnifying party will not, without the prior written consent of
the indemnified party (which consent will not be unreasonably withheld or
delayed), settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification has been sought hereunder, unless such settlement, compromise or
consent includes an unconditional release of the indemnified party and each such
controlling person from all liability arising out of such claim, action, suit or
proceeding. An indemnifying party will not be liable for any settlement of any
action or claim effected without its written consent (which consent will not be
unreasonably withheld).

(d) In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Section 8 is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or the Placement Agent, the Company and the
Placement Agent will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than the Placement Agent
such as persons who control the Company within the meaning of the Securities Act
or the Exchange Act, officers of the Company who signed the Registration
Statement and directors of the Company, who also may be liable for contribution)
to which the Company and the Placement Agent may be subject in such proportion
as shall be appropriate to reflect the relative benefits received by the Company
on the one hand and the Placement Agent on the other. The relative benefits
received by the Company on the one hand and the Placement Agent on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting Company expenses) received by the Company as set
forth in the table on the cover page of the Prospectus bear to the fee received
by such Placement Agent hereunder. If, but only if, the allocation provided by
the foregoing sentence is not permitted by applicable law, the allocation of
contribution shall be made in such proportion as is appropriate to reflect not
only the relative benefits referred to in the foregoing sentence but also the

 

-23-



--------------------------------------------------------------------------------

relative fault of the Company, on the one hand, and the Placement Agent, on the
other, with respect to the statements or omissions which resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or the Placement
Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Placement Agent agree that it would not be just and
equitable if contributions pursuant to this Section 8(d) were to be determined
by pro rata allocation or by any other method of allocation which does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense or damage, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purpose of this Section 8(d), any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), the Placement Agent shall
not be required to contribute any amount in excess of the fee received by it,
and no person found guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this Section 8(d), any person who controls a party to this Agreement within
the meaning of the Securities Act or the Exchange Act will have the same rights
to contribution as that party, and each officer of the Company who signed the
Registration Statement will have the same rights to contribution as the Company,
subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 8(d), will notify any such party or parties from whom
contribution may be sought, but the omission so to notify will not relieve the
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 8(d). No party will be liable for
contribution with respect to any action or claim settled without its written
consent (which consent will not be unreasonably withheld).

9. Termination.

(a) The obligations of the Placement Agent under this Agreement may be
terminated at any time prior to the Closing Date, by notice to the Company from
the Placement Agent, without liability on the part of the Placement Agent to the
Company if, prior to delivery and payment for the Offered Securities, in the
sole judgment of the Placement Agent (i) trading in the Common Stock of the
Company shall have been suspended by the Commission or by Nasdaq Global Market,
(ii) trading in securities generally on the New York Stock Exchange, Nasdaq or
AMEX or in the over-the-counter market shall have been suspended or limited or
minimum or maximum prices shall have been generally established on any of such
exchange or additional material governmental restrictions, not in force on the
date of this Agreement, shall have been imposed upon trading in securities
generally by any of such exchange or by order of the Commission or any court or
other governmental authority, (iii) a general banking moratorium shall have been
declared by Federal or New York State authorities, or (iv) any material adverse
change in the financial or securities markets in the United States or any
outbreak or material escalation of hostilities or declaration by the United
States of a national emergency or war or other calamity or crisis shall have
occurred, the effect of any of which is such as to make it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to market the Offered
Securities on the terms and in the manner contemplated by the Prospectus.

(b) If this Agreement shall be terminated pursuant to any of the provisions
hereof, or if the sale of the Offered Securities provided for herein is not
consummated because any

 

-24-



--------------------------------------------------------------------------------

condition to the obligations of the Placement Agent set forth herein is not
satisfied or because of any refusal, inability or failure on the part of the
Company to perform any agreement herein or comply with any provision hereof, the
Company will, subject to demand by the Placement Agent, reimburse the Placement
Agent for all out-of-pocket expenses incurred in connection herewith, subject to
the limitation in Section 6.

10. No Fiduciary Duty. The Company acknowledges and agrees that in connection
with this offering, sale of the Offered Securities or any other services the
Placement Agent may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Placement
Agent: (i) no fiduciary or agency relationship between the Company and any other
person, on the one hand, and the Placement Agent, on the other, exists; (ii) the
Placement Agent is not acting as an advisor, expert or otherwise, to the
Company, including, without limitation, with respect to the determination of the
offering price of the Offered Securities, and such relationship between the
Company, on the one hand, and the Placement Agent, on the other, is entirely and
solely commercial, based on arms-length negotiations; (iii) any duties and
obligations that the Placement Agent may have to the Company shall be limited to
those duties and obligations specifically stated herein; and (iv) the Placement
Agent and its affiliates may have interests that differ from those of the
Company. The Company hereby waives any claims that the Company may have against
the Placement Agent with respect to any breach of fiduciary duty in connection
with this offering.

11. Notices. Notice given pursuant to any of the provisions of this Agreement
shall be in writing and, unless otherwise specified, shall be mailed or
delivered (a) if to the Company, at the office of the Company, 900 East Hamilton
Avenue, Suite 400, Campbell, California 95008, Attention: Timothy Burns, Chief
Financial Officer, with copies to Paul, Hastings, Janofsky & Walker LLP, 55
Second Street, 24th Floor, San Francisco, California 94105, Attention: David F.
Dedyo, Esq., or (b) if to the Placement Agent, at the office of Merriman
Capital, Inc., 135 East 57th Street, 24th Floor, New York, New York 10022,
Attention: Mark Green, with copies to Merriman Capital, Inc., 600 California
Street, 9th Floor, San Francisco, California 94108, Attention: General Counsel
and Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York,
New York 10036, Attention: Richard H. Gilden, Esq. Any such notice shall be
effective only upon receipt. Any notice under Section 8 may be made by facsimile
or telephone, but if so made shall be subsequently confirmed in writing.

12. Survival. The respective representations, warranties, agreements, covenants,
indemnities and other statements of the Company and the Placement Agent set
forth in this Agreement or made by or on behalf of them, respectively, pursuant
to this Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Company, any of its officers or
directors, the Placement Agent or any controlling person referred to in
Section 8 hereof and (ii) delivery of and payment for the Offered Securities.
The respective agreements, covenants, indemnities and other statements set forth
in Sections 6 and 8 hereof shall remain in full force and effect, regardless of
any termination or cancellation of this Agreement.

13. Successors. This Agreement shall inure to the benefit of and shall be
binding upon the Placement Agent, the Company and their respective successors
and legal representatives, and nothing expressed or mentioned in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person except that (i) the
indemnification and contribution contained in Sections 8(a) and 8(d) of this
Agreement shall also be for the benefit of the directors, officers, employees
and agents of the Placement Agent and any

 

-25-



--------------------------------------------------------------------------------

person or persons who control the Placement Agent within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and (ii) the
indemnification and contribution contained in Sections 8(b) and 8(d) of this
Agreement shall also be for the benefit of the directors of the Company, the
officers of the Company who have signed the Registration Statement and any
person or persons who control the Company within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act. No Investor shall be
deemed a successor because of such purchase.

14. Applicable Law. The validity and interpretations of this Agreement, and the
terms and conditions set forth herein, shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
provisions relating to conflicts of laws.

15. Counterparts. This Agreement may be executed in two or more counterparts,
and by each party on different counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement may be delivered by facsimile or by
email delivery of a PDF file.

16. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto as to the matters covered hereby and supersedes all
prior understandings, written or oral, relating to such subject matter,
including, without limitation, the engagement letter dated February 4, 2011, as
revised as of March 31, 2011.

[Signature Page Follows]

 

-26-



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Placement Agent.

 

Very truly yours, RAINMAKER SYSTEMS, INC. By:  

/s/ Timothy Burns

  Name:   Timothy Burns   Title:   Chief Financial Officer

 

Confirmed as of the date first above mentioned: MERRIMAN CAPITAL INC. By:  

/s/ Mark Green

  Name:   Mark Green   Title:   Managing Director

[Signature page to Placement Agent Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

General Use Free Writing Prospectuses



--------------------------------------------------------------------------------

SCHEDULE 2

Other Information

Number of Shares:

Price to Public:

Placement Agent’s Fee:

Estimated Offering Expenses:

Warrants:

 

-29-



--------------------------------------------------------------------------------

SCHEDULE 3

Subsidiaries

 

Subsidiary

  

Jurisdiction

  

Ownership

Sunset Direct, Inc.

   Idaho   

Rainmaker Systems (Canada), Inc.

   Canada   

Rainmaker Systems Limited

   Cayman Islands   

Rainmaker Asia, Inc.

   Philippines   

Rainmaker Europe Ltd.

   England and Wales   

Rainmaker EMEA Limited

   England and Wales   

 

-30-



--------------------------------------------------------------------------------

EXHIBIT A

Placement Agent Warrant

THE REGISTERED HOLDER OF THIS PURCHASE WARRANT, BY ITS ACCEPTANCE HEREOF, AGREES
THAT IT WILL NOT SELL, TRANSFER OR ASSIGN THIS PURCHASE WARRANT EXCEPT AS HEREIN
PROVIDED AND THE REGISTERED HOLDER OF THIS PURCHASE WARRANT AGREES THAT IT WILL
NOT SELL, TRANSFER, ASSIGN, PLEDGE OR HYPOTHECATE THIS PURCHASE WARRANT, OR ANY
PORTION OF THIS PURCHASE WARRANT, OR BE THE SUBJECT OF ANY HEDGING, SHORT SALE,
DERIVATE, PUT OR CALL TRANSACTION THAT WOULD RESULT IN THE EFFECTIVE ECONOMIC
DISPOSITION OF UNDERLYING SHARES OF COMMON STOCK FOR A PERIOD OF ONE HUNDRED
EIGHTY DAYS (180 DAYS) FOLLOWING THE EFFECTIVE DATE OF THE OFFERING IN
CONNECTION WITH WHICH THIS PURCHASE WARRANT IS BEING ISSUED TO ANYONE OTHER THAN
(I) A SELECTED DEALER IN CONNECTION WITH THE OFFERING, OR (II) A BONA FIDE
OFFICER OR PARTNER OF MERRIMAN CAPITAL, INC. OR OF ANY SUCH SELECTED DEALER, AND
ONLY IF ANY SUCH TRANSFEREE AGREES TO THE LOCK-UP RESTRICTIONS DESCRIBED HEREIN.

THIS PURCHASE WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY OTHER SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF (1) AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH SECURITIES UNDER THE SECURITIES ACT AND ANY
OTHER APPLICABLE SECURITIES LAWS, OR (2) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

THIS PURCHASE WARRANT IS NOT EXERCISABLE PRIOR TO [SIX MONTHS FROM THE DATE OF
ISSUANCE], 2011. VOID AFTER 5:00 P.M. EASTERN TIME,             , 2016.

 

-31-



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE WARRANT

For the Purchase of

             shares of Common Stock

of

Rainmaker System, Inc.

1. Purchase Warrant.

THIS CERTIFIES THAT, in consideration of $1.00 duly paid by or on behalf of
Merriman Capital, Inc. (“Holder”), as the registered owner of this Common Stock
Purchase Warrant (“Purchase Warrant”), to Rainmaker Systems, Inc. (the
“Company”), Holder is entitled, at any time or from time to time from six months
from the date of the effective date of the offering in connection with which
this purchase warrant is being issued or [            ], 2011 (the “Commencement
Date”), and at or before 5:00 p.m. Eastern Time on the five year anniversary of
the effective date of the offering, or             , 2016 (the “Expiration
Date”), but not thereafter, to subscribe for, purchase and receive, in whole or
in part, up to                      shares (the “Shares”) of common stock, par
value $0.001 per share, of the Company (“Common Stock”) subject to adjustment as
provided in Section 5 hereof. If the Expiration Date is a day



--------------------------------------------------------------------------------

on which banking institutions are authorized by law to close, then this Purchase
Warrant may be exercised on the next succeeding day which is not such a day in
accordance with the terms herein. During the period commencing on the
Commencement Date and ending on the Expiration Date, the Company agrees not to
take any action that would terminate the Purchase Warrant. This Purchase Warrant
is initially exercisable at $             per Share so purchased (a price equal
to 100% of the public offering price per share of common stock at the offering
in connection with which this purchase warrant is being issued); provided,
however, that upon the occurrence of any of the events specified in Section 5
hereof, the rights granted by this Purchase Warrant, including the exercise
price per Share and the number of Shares to be received upon such exercise,
shall be adjusted as therein specified. The term “Exercise Price” shall mean the
initial exercise price or the adjusted exercise price, depending on the context.

2. Exercise.

2.1 Exercise Form. In order to exercise this Purchase Warrant, the exercise form
attached hereto must be duly executed and completed and delivered to the
Company, together with this Purchase Warrant and payment of the Exercise Price
for the Shares being purchased payable in cash (unless exercised pursuant to the
terms of Section 2.3 below) by wire transfer of immediately available funds to
an account designated by the Company or by certified check or official bank
check. If the subscription rights represented hereby shall not be exercised at
or before 5:00 p.m., Eastern time, on the Expiration Date, this Purchase Warrant
shall become and be void without further force or effect, and all rights
represented hereby shall cease and expire.

2.2 Legend. Each certificate for the securities purchased under this Purchase
Warrant shall bear a legend as follows unless such securities have been
registered under the Securities Act:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state law.
Neither the securities nor any interest therein may be offered for sale, sold or
otherwise transferred except pursuant to an effective registration statement
under the Act, or pursuant to an exemption from registration under the Act and
applicable state law.”

2.3 Cashless Exercise.

2.3.1 Determination of Amount. In lieu of the payment of the Exercise Price
multiplied by the number of Shares which this Purchase Warrant is exercisable in
the manner required by Section 2.1, the Holder shall have the right (but not the
obligation) to convert any exercisable but unexercised portion of this Purchase
Warrant into Shares (“Conversion Right”) as follows: upon exercise of the
Conversion Right, the Company shall deliver to the Holder (without payment by
the Holder of any of the Exercise Price in cash) that number of Shares equal to
the quotient obtained by dividing (x) the “Value” (as defined below) of the
portion of the Purchase Warrant being converted by (y) the Current Market Price
per Share (as defined below). The “Value” of the portion of the Purchase Warrant
being converted shall equal the remainder derived from subtracting (a) (i) the
Exercise Price multiplied by (ii) the number of Shares underlying the portion of
this Purchase Warrant being converted from (b) the Current Market Price of a
Share multiplied by the number of Shares underlying the portion of the Purchase
Warrant being converted. As used herein, the term “Current Market Price” per
Share at any date shall mean (i) if the Shares are listed on a national
securities exchange or quoted on the Nasdaq Global Market, Nasdaq Capital Market
or NASD OTC Bulletin Board (or successor exchange), the last sale price of the
Shares in the principal trading market for the Shares as reported by the
exchange, Nasdaq or the NASD, as the case may be, on the last trading day
preceding the date in question; (ii) if the Shares are not listed on a national
securities exchange or quoted on the Nasdaq Global Market, Nasdaq Capital Market
or the NASD OTC Bulletin Board (or successor exchange), but is traded in the
residual over-the-counter



--------------------------------------------------------------------------------

market, the closing bid price for the Shares on the last trading day preceding
the date in question for which such quotations are reported by the Pink Sheets,
LLC or similar publisher of such quotations; and (iii) if the fair market value
of the Shares cannot be determined pursuant to clause (i) or (ii) above, such
price as the Board of Directors of the Company shall determine, in good faith.

2.3.2 Mechanics of Cashless Exercise. The cashless exercise right may be
exercised by the Holder on any business day on or after the Commencement Date
and not later than the Expiration Date by delivering the Purchase Warrant with
the duly executed exercise form attached hereto with the cashless exercise
section completed to the Company, exercising the cashless exercise right and
specifying the total number of Shares the Holder will purchase pursuant to such
cashless exercise right.

3. Transfer.

3.1 General Restrictions. The registered Holder of this Purchase Warrant agrees
by his, her or its acceptance hereof, that such Holder will not: (a) sell,
transfer, assign, pledge or hypothecate this Purchase Warrant for a period of
one hundred eighty days (180 days) following the effective date of the offering
to anyone other than: (i) a selected dealer participating in the offering of
securities which this Purchase Warrant is being issued in connection with, or
(ii) a bona fide officer of the Holder or of any selected dealer, in each case
in accordance with FINRA Rule 5110(g)(1) or (b) cause this Purchase Warrant or
the securities issuable hereunder to be the subject of any hedging, short sale,
derivative, put or call transaction that would result in the effective economic
disposition of this Purchase Warrant or the securities hereunder, except as
provided for in FINRA Rule 5110(g)(2). On and after one hundred eighty days (180
days) following the effective date of the offering, transfers to others may be
made subject to compliance with or exemptions from applicable securities laws.
In order to make any permitted assignment, the Holder must deliver to the
Company the assignment form attached hereto duly executed and completed,
together with the Purchase Warrant and payment of all transfer taxes, if any,
payable in connection therewith. The Company shall, within five (5) business
days, transfer this Purchase Warrant on the books of the Company and shall
execute and deliver a new Purchase Warrant or Purchase Warrants of like tenor to
the appropriate assignee(s) expressly evidencing the right to purchase the
aggregate number of Shares purchasable hereunder or such portion of such number
as shall be contemplated by any such assignment.

3.2 Restrictions Imposed by the Act. The securities evidenced by this Purchase
Warrant shall not be transferred unless and until: (i) the Company has received
the opinion of counsel for the Holder that the securities may be transferred
pursuant to an exemption from registration under the Act and applicable state
securities laws, the availability of which is established to the reasonable
satisfaction of the Company, or (ii) a registration statement or a
post-effective amendment to the registration statement relating to the offer and
sale of such securities has been filed by the Company and declared effective by
the Securities and Exchange Commission (the “Commission”) and compliance with
applicable state securities law has been established.

3.3 Holder Representations. The Holder hereby represents and warrants to the
Company as follows:

3.3.1. This Warrant and the securities to be acquired upon exercise of this
Warrant by Holder will be acquired for investment for Holder’s account, not as a
nominee or agent, and not with a view to the public resale or distribution
within the meaning of the Act.

3.3.2. Holder has received or has had full access to all the information it
considers necessary or appropriate to make an informed investment decision with
respect to the acquisition of this Warrant and its underlying securities. Holder
further has had an opportunity to ask



--------------------------------------------------------------------------------

questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information necessary to verify any information furnished to
Holder or to which Holder has access.

3.3.3. Holder understands that the purchase of this Warrant and its underlying
securities involves substantial risk. Holder has experience as an investor in
securities of companies similar to the Company and acknowledges that Holder can
bear the economic risk of such Holder’s investment in this Warrant and its
underlying securities and has such knowledge and experience in financial or
business matters that Holder is capable of evaluating the merits and risks of
its investment in this Warrant and its underlying securities and/or has a
preexisting personal or business relationship with the Company and certain of
its officers, directors or controlling persons of a nature and duration that
enables Holder to be aware of the character, business acumen and financial
circumstances of such persons.

3.3.4. Holder is an “accredited investor” within the meaning of Regulation D
promulgated under the Act.

4. New Purchase Warrant to be Issued.

4.1 Partial Exercise or Transfer. Subject to the restrictions in Section 3
hereof, this Purchase Warrant may be exercised or assigned in whole or in part.
In the event of the exercise or assignment hereof in part only, upon surrender
of this Purchase Warrant for cancellation, together with the duly executed
exercise or assignment form and funds sufficient to pay any Exercise Price
and/or transfer tax if exercised pursuant to Section 2.1 hereto, the Company
shall cause to be delivered to the Holder without charge a new Purchase Warrant
of like tenor to this Purchase Warrant in the name of the Holder evidencing the
right of the Holder to purchase the number of Shares purchasable hereunder as to
which this Purchase Warrant has not been exercised or assigned.

4.2 Lost Certificate. Upon receipt by the Company of evidence satisfactory to it
of the loss, theft, destruction or mutilation of this Purchase Warrant and of
reasonably satisfactory indemnification or the posting of a bond, the Company
shall execute and deliver a new Purchase Warrant of like tenor and date. Any
such new Purchase Warrant executed and delivered as a result of such loss,
theft, mutilation or destruction shall constitute a substitute contractual
obligation on the part of the Company.

5. Adjustments.

5.1 Adjustments to Exercise Price and Number of Shares. The Exercise Price and
the number of Shares underlying the Purchase Warrant shall be subject to
adjustment from time to time as hereinafter set forth:

5.1.1 Stock Dividends; Split Ups. If after the date hereof, and subject to the
provisions of Section 5.3 below, the number of outstanding shares of Common
Stock of the Company is increased by a stock dividend payable in shares or by a
split up of shares or other similar event, then, on the effective day thereof,
the number of Shares of the Company purchasable hereunder shall be increased in
proportion to such increase in outstanding shares of Common Stock and the
Exercise Price in effect immediately prior to such event will be proportionally
reduced.

5.1.2 Aggregation of Shares. If after the date hereof, and subject to the
provisions of Section 5.3, the number of outstanding shares of Common Stock is
decreased by a consolidation, combination or reclassification of shares of
Common Stock or other similar event, then, on



--------------------------------------------------------------------------------

the effective date thereof, the number of Shares purchasable hereunder shall be
decreased in proportion to such decrease in outstanding shares of Common Stock
and the Exercise Price in effect immediately prior to such event will be
proportionally increased.

5.1.3 Replacement of Securities upon Reorganization, etc. In case of any
reclassification or reorganization of the outstanding shares of Common Stock
other than a change covered by Section 5.1.1 or 5.1.2 hereof or that solely
affects the par value of such shares, or in the case of any share reconstruction
or amalgamation or consolidation of the Company with or into another corporation
(other than a consolidation or share reconstruction or amalgamation in which the
Company is the continuing corporation and that does not result in any
reclassification or reorganization of the outstanding shares of Common Stock),
or in the case of any sale or conveyance to another corporation or entity of the
property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the Holder of this Purchase
Warrant shall have the right thereafter (until the expiration of the right of
exercise of this Purchase Warrant) to receive upon the exercise hereof, for the
same aggregate Exercise Price payable hereunder immediately prior to such event,
the kind and amount of shares of stock or other securities or property
(including cash) receivable upon such reclassification, reorganization, share
reconstruction or amalgamation, or consolidation, or upon a dissolution
following any such sale or transfer, by a holder of the number of Shares
obtainable upon exercise of this Purchase Warrant immediately prior to such
event; and if any reclassification also results in a change in Shares covered by
Section 5.1.1 or 5.1.2, then such adjustment shall be made pursuant to Sections
5.1.1, 5.1.2 and this Section 5.1.3. The provisions of this Section 5.1.3 shall
similarly apply to successive reclassifications, reorganizations, share
reconstructions or amalgamations, or consolidations, sales or other transfers.

5.1.4 Changes in Form of Purchase Warrant. This form of Purchase Warrant need
not be changed because of any change pursuant to this Section, and any Purchase
Warrant issued after such change may state the same Exercise Price and the same
number of Shares as are stated in any Purchase Warrant initially issued. The
acceptance by any Holder of the issuance of a new Purchase Warrant reflecting a
required or permissive change shall not be deemed to waive any rights to an
adjustment occurring after the Commencement Date or the computation thereof.

5.2 Substitute Purchase Warrant. In case of any consolidation of the Company
with, or share reconstruction or amalgamation of the Company with or into,
another corporation (other than a consolidation or share reconstruction or
amalgamation which does not result in any reclassification or change of the
outstanding Shares), the corporation formed by such consolidation or share
reconstruction or amalgamation shall execute and deliver to the Holder a
supplemental Purchase Warrant providing that the holder of each Purchase Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
stated expiration of such Purchase Warrant) to receive, upon exercise of such
Purchase Warrant, the kind and amount of shares of stock and other securities
and property receivable upon such consolidation or share reconstruction or
amalgamation, by a holder of the number of Shares for which such Purchase
Warrant might have been exercised immediately prior to such consolidation, share
reconstruction or amalgamation, sale or transfer. Such supplemental Purchase
Warrant shall provide for adjustments which shall be identical to the
adjustments provided in Section 5.1. The above provision of this Section shall
similarly apply to successive consolidations or share reconstructions or
amalgamations.

5.3 Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of Shares upon the exercise of this
Purchase Warrant, nor shall it be required to issue scrip or pay cash in lieu of
any fractional interests, it being the intent of the parties that all fractional
interests shall be eliminated by rounding any fraction up or down, as the case
may be, to the nearest whole number of Shares or other securities, properties or
rights.



--------------------------------------------------------------------------------

6. Reservation. The Company shall at all times reserve and keep available out of
its authorized shares of Common Stock, solely for the purpose of issuance upon
exercise of the Purchase Warrant or any substitute Purchase Warrant issued
pursuant to Section 5, such number of Shares or other securities, properties or
rights as shall be issuable upon the exercise thereof. The Company covenants and
agrees that, upon exercise of the Purchase Warrant and payment of the Exercise
Price therefor, in accordance with the terms hereby, all Shares and other
securities issuable upon such exercise shall be duly and validly issued, fully
paid and non-assessable and not subject to preemptive rights of any stockholder.

7. Piggyback Registration Rights. If the Company at any time after the
Commencement Date proposes to file a registration statement under the Securities
Act registering shares of its common stock, whether for sale for the account of
the Company or for the account of any holder of securities of the Company, the
Company will provide written notice to the Holder at least fifteen (15) days
prior to the anticipated filing date of its intention to file such registration
statement. If within five (5) days after receipt of such notice the Holder
provides a written request to the Company specifying the Shares that the Holder
requests be included in the registration statement, the Company will use
commercially reasonable efforts to include in the registration statement the
Shares so requested by the Holder. Notwithstanding the foregoing, (i) the notice
and registration rights of this section shall not apply to any registration
statement on Form S-4, Form S-8, or any similar form, (ii) the Company may at
any time prior to the effective date of the registration statement determine for
any reason not to register or to delay registration of such securities, and
(iii) if an underwriter or placement agent advises the Company that, in its
opinion, the inclusion of the Shares in the registration statement would
materially impair the marketability of any such offering, the Company may
exclude from the registration statement any or all of the Shares. The Holder
shall be entitled to any indemnification and contribution agreements made by the
Company in favor of any selling shareholders in connection with the subject
registration. The notice and registration rights set forth in this Section 7
shall expire and be of no further force and effect on the earlier of (x) the
inclusion in any effective registration statement of all of the Shares of the
Holder, (y) the date on which all of the Shares may be sold pursuant to Rule 144
under the Securities Act or (z) the seven (7) year anniversary of the effective
date of the offering.

8. Certain Notice Requirements.

8.1 Holder’s Right to Receive Notice. Nothing herein shall be construed as
conferring upon the Holder the right to vote or consent or to receive notice as
a stockholder for the election of directors or any other matter, or as having
any rights whatsoever as a stockholder of the Company. If, however, at any time
prior to the expiration of the Purchase Warrant and its exercise, any of the
events described in Section 8.2 shall occur, then, in one or more of said
events, the Company shall give written notice of such event at least fifteen
days prior to the date fixed as a record date or the date of closing the
transfer books for the determination of the stockholders entitled to such
dividend, distribution, conversion or exchange of securities or subscription
rights, or entitled to vote on such proposed dissolution, liquidation, winding
up or sale. Such notice shall specify such record date or the date of the
closing of the transfer books, as the case may be. Notwithstanding the
foregoing, the Company shall deliver to each Holder a copy of each notice given
to the other stockholders of the Company at the same time and in the same manner
that such notice is given to the stockholders.

8.2 Events Requiring Notice. The Company shall be required to give the notice
described in this Section 8 upon one or more of the following events: (i) if the
Company shall take a record of the holders of its shares of Common Stock for the
purpose of entitling them to receive a dividend or distribution payable
otherwise than in cash, or a cash dividend or distribution payable otherwise
than out of retained earnings, as indicated by the accounting treatment of such
dividend or distribution on the books of the Company, (ii) the Company shall
offer to all the holders of its shares of



--------------------------------------------------------------------------------

Common Stock any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option, right or warrant to subscribe therefor, or (iii) a dissolution,
liquidation or winding up of the Company (other than in connection with a
consolidation or share reconstruction or amalgamation) or a sale of all or
substantially all of its property, assets and business shall be proposed.

8.3 Transmittal of Notices. All notices, requests, consents and other
communications hereunder will be in writing and will be mailed (a) if delivered
from within the domestic United States, by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
(b) if delivered from outside the United States, by International Federal
Express. All notices, requests, consents and other communications hereunder will
be deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed and (iii) if
delivered by International Federal Express, two business days after so mailed,
and will be delivered and addressed (x) if to the registered Holder of the
Purchase Warrant, to the address of such Holder as shown on the books of the
Company, or (y) if to the Company, to the following address or to such other
address as the Company may designate by notice to the Holder:

Rainmaker Systems, Inc.

900 East Hamilton Avenue, Suite 400

Campbell, CA 95008

Attention: Timothy Burns, CFO

9. Miscellaneous.

9.1 Amendments. The Company may from time to time supplement or amend this
Purchase Warrant without the approval of the Holder in order to cure any
ambiguity, to correct or supplement any provision contained herein that may be
defective or inconsistent with any other provisions herein. All other
modifications or amendments shall require the written consent of and be signed
by the Company and the Holder.

9.2 Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Purchase Warrant.

9.3. Entire Agreement. This Purchase Warrant (together with the other agreements
and documents being delivered pursuant to or in connection with this Purchase
Warrant) constitutes the entire agreement of the parties hereto with respect to
the subject matter hereof, and supersedes all prior agreements and
understandings of the parties, oral and written, with respect to the subject
matter hereof.

9.4 Binding Effect. This Purchase Warrant shall inure solely to the benefit of
and shall be binding upon, the Holder and the Company and their permitted
assignees, respective successors, legal representative and assigns, and no other
person shall have or be construed to have any legal or equitable right, remedy
or claim under or in respect of or by virtue of this Purchase Warrant or any
provisions herein contained.

9.5 Governing Law; Submission to Jurisdiction. This Purchase Warrant shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, without giving effect to conflict of laws. The Company and, by
accepting this Purchase Warrant, the Holder each hereby agrees that any action,
proceeding or claim against it arising out of, or relating in any way to this
Purchase Warrant may be brought and enforced in the courts of the State of New
York or of the United



--------------------------------------------------------------------------------

States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be non-exclusive. The
Company and, by accepting this Purchase Warrant, the Holder each hereby waives
any objection to such jurisdiction and that such courts represent an
inconvenient forum. Any process or summons to be served upon the Company or the
Holder may be served by transmitting a copy thereof by registered or certified
mail, return receipt requested, postage prepaid, addressed to it at the address
set forth in Section 9 hereof. Such mailing shall be deemed personal service and
shall be legal and binding upon the Company or the Holder in any action,
proceeding or claim. The Company and the Holder agree that the prevailing
party(ies) in any such action shall be entitled to recover from the other
party(ies) all of its reasonable attorneys’ fees and expenses relating to such
action or proceeding and/or incurred in connection with the preparation
therefor.

9.6 Jury Trial Waiver. EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
HOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS PURCHASE WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.

9.7 Waiver, etc. The failure of the Company or the Holder to at any time enforce
any of the provisions of this Purchase Warrant shall not be deemed or construed
to be a waiver of any such provision, nor to in any way affect the validity of
this Purchase Warrant or any provision hereof or the right of the Company or any
Holder to thereafter enforce each and every provision of this Purchase Warrant.
No waiver of any breach, non-compliance or non-fulfillment of any of the
provisions of this Purchase Warrant shall be effective unless set forth in a
written instrument executed by the party or parties against whom or which
enforcement of such waiver is sought; and no waiver of any such breach,
non-compliance or non-fulfillment shall be construed or deemed to be a waiver of
any other or subsequent breach, non-compliance or non-fulfillment.

IN WITNESS WHEREOF, the Company has caused this Purchase Warrant to be signed by
its duly authorized officer as of the         day of                     , 2011.

 

RAINMAKER SYSTEMS, INC. By:  

 

  Name:   Title:

Agreed and Accepted:

 

MERRIMAN CAPITAL, INC. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Form to be used to exercise Purchase Warrant:

Rainmaker Systems, Inc.

900 East Hamilton Avenue, Suite 400

Campbell, CA 95008

Attn: Steve Valenzuela

Date:                     , 201    

The undersigned hereby elects irrevocably to exercise the within Purchase
Warrant and to purchase             Shares of Rainmaker Systems, Inc. and hereby
makes payment of $                      (at the rate of $            per Share)
in payment of the Exercise Price pursuant thereto. Please issue the Shares as to
which this Purchase Warrant is exercised in accordance with the instructions
given below.

or

The undersigned hereby elects irrevocably to convert its right to purchase
             Shares purchasable under the within Purchase Warrant by surrender
of the unexercised portion of the attached Purchase Warrant (with a “Value” of
$            based on a “Market Price” of $            ). Please issue the
Shares as to which this Purchase Warrant is exercised in accordance with the
instructions given below.

 

 

Signature

 

Signature Guaranteed



--------------------------------------------------------------------------------

Form to be used to assign Purchase Warrant:

ASSIGNMENT

(To be executed by the registered Holder to effect a transfer of the within
Purchase Warrant):

FOR VALUE RECEIVED,                                                   does
hereby sell, assign and transfer unto                                          
        the right to purchase Shares of Rainmaker Systems, Inc. (“Company”)
evidenced by the within Purchase Warrant and does hereby authorize the Company
to transfer such right on the books of the Company.

Dated:                     , 201    

 

 

Signature

 

Signature Guaranteed

NOTICE: The signature to this form must correspond with the name as written upon
the face of the within Purchase Warrant in every particular without alteration
or enlargement or any change whatsoever, and must be guaranteed by a bank, other
than a savings bank, or by a trust company or by a firm having membership on a
registered national securities exchange.



--------------------------------------------------------------------------------

EXHIBIT B

Form of Subscription Agreement

[Attached as Exhibit 10.2 to this Current Report on Form 8-K filed with the
Commission on June 23, 2011]

 

-42-



--------------------------------------------------------------------------------

EXHIBIT C

Persons Executing Lock-Up Agreements

Directors

Gary Briggs

Robert Leff

Mitchell Levy

Alok Mohan

Bradford Peppard

Charles Geiger

Executive Officers and Members of Management

Michael Silton

Timothy Burns

Tom Venable

Phil Johnson

 

-43-



--------------------------------------------------------------------------------

EXHIBIT D

Form of Lock-Up Agreement

[            ], 2011

Merriman Capital, Inc.

135 East 57th Street

24th Floor

New York, New York 10022

Ladies and Gentlemen:

The undersigned understands that Merriman Capital, Inc. (the “Placement Agent”)
proposes to enter into a Placement Agent Agreement (the “Placement Agent
Agreement”) with Rainmaker Systems Inc., a Delaware corporation (the “Company”),
relating to the offering (the “Offering”) of shares (the “Shares”) of the Common
Stock of the Company, par value $0.001 per share (the “Common Stock”) and
warrants (the “Warrants”) to purchase up to 0.40 shares of Common Stock.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Placement Agent Agreement.

In consideration of the foregoing, and in order to induce you to participate as
the placement agent in the Offering, and for other good and valuable
consideration receipt of which is hereby acknowledged, the undersigned hereby
agrees that, without the prior written consent of the Placement Agent (which
consent may be withheld in its sole discretion), the undersigned will not,
during the period (the “Lock-Up Period”) beginning on the date hereof and ending
on the earlier of (i) the date 90 days after the date of the final prospectus
(including the final prospectus supplement) to be used in confirming the sale of
the Shares (the “Final Prospectus”) or (ii) the termination of the Placement
Agent Agreement by the Placement Agent prior to the Closing (other than as a
result of any breach of Section 4(n) of the Placement Agent Agreement),
(1) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant to purchase, or otherwise transfer or dispose
of, directly or indirectly, or file (or participate in the filing of) a
registration statement with the Securities and Exchange Commission in respect
of, any shares of Common Stock or any securities convertible into or exercisable
or exchangeable for shares of Common Stock (including without limitation, shares
of Common Stock which may be deemed to be beneficially owned by the undersigned
in accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of a stock option or
warrant), (2) enter into any swap or other agreement that transfers, in whole or
in part, any of the economic consequences of ownership of the shares of, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of shares of Common Stock or such other securities, in cash or
otherwise, (3) make any demand for or exercise any right with respect to, the
registration of any shares of Common Stock or any security convertible into or
exercisable or exchangeable for shares of Common Stock, or (4) publicly announce
an intention to effect any transaction specific in clause (1), (2) or (3) above.

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value or (iii) with your prior written consent, (b) the
acquisition or exercise of

 

-44-



--------------------------------------------------------------------------------

any stock option issued pursuant to the Company’s existing stock option plan,
including any exercise effected by the delivery of shares of Common Stock of the
Company held by the undersigned, (c) the purchase or sale of the Company’s
securities pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof, or (d) sales or net settlement transactions to cover tax withholding
obligations in connection with the vesting of restricted stock grants. For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin.
None of the restrictions set forth in this Lock-Up Agreement shall apply to
shares of Common Stock acquired in open market transactions.

For the purpose of allowing the Placement Agent to comply with FINRA Rule
2711(f)(4), if (1) during the last 17 days of the Lock-Up Period, the Company
releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16 day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the 18
day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless the Placement Agent waives, in writing,
such extension. The Placement Agent agrees to waive such extension if the
provisions of FINRA Rule 2711(f)(4) are not applicable to the Offering. The
undersigned acknowledges that the Company has agreed not to accelerate the
vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period, except in accordance with the terms of any
existing employment agreement. In furtherance of the foregoing, the Company, and
any duly appointed transfer agent or depositary for the registration or transfer
of the securities described herein, are hereby authorized to decline to make any
transfer of securities if such transfer would constitute a violation or breach
of this Lock-Up Agreement.

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of shares of Common Stock
even if such securities would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include without
limitation any short sale or any purchase, sale or grant of any right (including
without limitation any put option or put equivalent position or call option or
call equivalent position) with respect to any of the shares of Common Stock or
with respect to any security that includes, relates to, or derives any
significant part of its value from such shares.

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar or depositary
against the transfer of the undersigned’s shares of Common Stock except in
compliance with the foregoing restrictions.

The undersigned understands that, if the Placement Agent Agreement does not
become effective, or if the Placement Agent Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Shares to be sold thereunder, the undersigned
shall be released from all obligations under this Lock-Up Agreement.

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

[Signature page immediately follows]

 

-45-



--------------------------------------------------------------------------------

Very truly yours,

 

Name:

 

-46-